65364: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-20462: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65364


Short Caption:SCENIC NEVADA, INC. VS. CITY OF RENOClassification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1202863Case Status:Rehearing Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:06/02/2014 / Millie, CarolSP Status:Completed


Oral Argument:11/03/2015 at 10:30 AMOral Argument Location:Carson City


Submission Date:11/03/2015How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantScenic Nevada, Inc.Mark D. Wray
							(Law Offices of Mark Wray)
						


RespondentCity of RenoJonathan D. Shipman
							(Reno City Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/07/2014Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


04/07/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-10954




04/07/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-10957




04/09/2014Filing FeeFiling Fee Paid. $250.00 from Law Offices of Mark Wray Trust Account.  Check No. 3934.


04/16/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet L. Chubb.14-12289




04/18/2014Docketing StatementFiled Docketing Statement.14-12627




04/30/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 9, 2014 at 2:00 p.m.14-13986




05/21/2014Notice/IncomingFiled Notice of Change of Law Firm.  Settlement Judge Janet Chubb.14-16528




05/27/2014Settlement Program ReportFiled ECAR/Other Amended Early Case Assessment Report.  Counsel has requested recusal of the settlement judge.  Settlement conference set for June 9th is vacated.14-17106




06/02/2014Settlement NoticeIssued Notice: Settlement Judge Reassignment. Issued Amended Notice of Assignment to NRAP 16 Settlement Program.  New Settlement Judge: Carol Webster Millie.14-17824




07/02/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 12, 2014 at 10 am.14-21670




08/18/2014Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.14-27061




08/25/2014Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.14-28023




09/04/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/24/14. To Court Reporter: Stephanie Koetting.14-29236




10/22/2014MotionFiled Stipulation Enlarging Time for Appellant to File Opening Brief.14-35156




10/22/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due: December 22, 2014.14-35233




12/19/2014AppendixFiled Joint Appendix, Vol. 1.14-41496




12/19/2014AppendixFiled Joint Appendix, Vol. 2.14-41497




12/19/2014AppendixFiled Joint Appendix, Vol. 3, Pt. 1.14-41498




12/19/2014AppendixFiled Joint Appendix, Vol. 4, Pt. 1.14-41500




12/19/2014AppendixFiled Joint Appendix, Vol. 5, Pt. 1.14-41501




12/19/2014AppendixFiled Joint Appendix, Vol. 6, Pt. 1.14-41502




12/19/2014AppendixFiled Joint Appendix, Vol. 7.14-41503




12/19/2014AppendixFiled Joint Appendix, Vol. 8.14-41504




12/19/2014AppendixFiled Joint Appendix, Vol. 9.14-41505




12/22/2014BriefFiled Appellant's Opening Brief.14-41772




01/12/2015MotionFiled Stipulation Extending Time for Filing and Serving of Respondent's Answering Brief.15-01211




01/12/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved Answering Brief due date: February 19, 2015.15-01263




02/19/2015BriefFiled Respondent's Answering Brief.15-05389




03/20/2015MotionFiled Stipulation Enlarging Time for Appellant to File Reply Brief.15-08626




03/31/2015Order/ProceduralFiled Order Granting Stipulation . Reply Brief due: April 6, 2015.15-09709




04/06/2015BriefFiled Appellant's Reply Brief.15-10239




04/06/2015Case Status UpdateBriefing Completed/To Screening.


04/06/2015Notice/IncomingFiled Errata to Appellant's Reply Brief.15-10249




09/25/2015Order/ProceduralFiled Order Re: Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.15-29110




10/02/2015Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, November 3, 2015, at 10:30 a.m. for 30 minutes in Carson City.15-30022




10/21/2015Notice/OutgoingIssued Oral Argument Reminder Notice.15-32047




11/03/2015Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/30/2016Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Parraguirre/Hardesty/Douglas/Cherry/Saitta/Gibbons.132 Nev. Adv. Opn. No. 48. EN BANC16-20462




07/18/2016Post-Judgment PetitionFiled Appellant's Petition for Rehearing.Y16-22259




07/18/2016Filing FeeFiling fee paid. E-Payment $150.00 from Mark D. Wray